UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

LAKE CHARLES DIVISION
COURTNEY SENEGAL : CIVIL ACTION NO. 2:16-cv-1756
VERSUS : JUDGE JAMES D. CAIN, JR.
RICKY MOSES, ET AL. : MAGISTRATE JUDGE KAY
JUDGMENT

For the reasons stated in the Report and Recommendation [doc. 89] of the Magistrate
Judge previously filed herein, determining that the findings are correct under applicable law, and
noting the lack of objections to the Report and Recommendation in the record;

IT IS ORDERED that Defendant City of DeRidder’s Motion for Entry of Judgment
Pursuant to Federal Rule of Civil Procedure 54(b) [doc. 86] is GRANTED. The Court’s April 25,
2019 Judgment [doc. 85] dismissing the claims against the City of DeRidder is designated as final
and appealable under Rule 54(b).

THUS DONE AND SIGNED in Chambers this & _© day of yu / Vy ,

2019.

 

Se JAMES D. CAIN, nm
CNITRD STATES DISTRICT JUDGE
